Rule 219. Annual Registration of Attorneys

       (a) Every attorney admitted to practice law in this Commonwealth shall pay an
annual fee of [$145.00] $195.00 and electronically file the annual fee form provided for
in this rule by July 1. The fee shall be collected under the supervision of the Attorney
Registration Office, which shall make the annual fee form available for filing through a
link on the Board’s website (http://www.padisciplinaryboard.org) or directly at
https://ujsportal.pacourts.us. The said fee shall be used to defray the costs of
disciplinary administration and enforcement under these rules, and for such other
purposes as the Board shall, with the approval of the Supreme Court, from time to time
determine. Upon an attorney’s written request submitted to the Attorney Registration
Office and for good cause shown, the Attorney Registration Office shall grant an
exemption from the electronic filing requirement and permit the attorney to file the
annual fee form in paper form.


                                           ***